Exhibit 10.15




Mr. Walt Oliwa
36 Marton Drive
Bedford, NH  03110


Dear Walt:


This letter will confirm the April 4, 2007 agreement between Valpey-Fisher
Corporation (the “Company”) and you concerning a retention bonus payable to you
under certain circumstances.


The Company and you agree that effective August 7, 2008 the second sentence of
the second paragraph of the Letter Agreement is hereby amended to read as
follows:


 “As an incentive for your continued employment with the Company, and your
   efforts on  behalf of the strategic alternatives, the Company hereby agrees
to
   pay you a bonus of one times your current base salary in the event of a
change
   in control of the Company prior to December 31, 2010.”


The Company and you agree that effective August 7, 2008 the fourth sentences of
the second paragraph of the Letter Agreement is hereby amended to read as
follows:


 “The payment is contingent on your continued employment with the Company
   through, and immediately following any change in control on or before,
   December 31, 2010.”


Please indicate your agreement by signing this letter in the space provided
below.
 
 

 
Sincerely,
       
VALPEY-FISHER CORPORATION
             
By    
/s/ Ted Valpey, Jr.
   
Ted Valpey, Jr.
    Chairman

 
 
 
AGREED AND ACCEPTED:


/s/ Walt Oliwa
Walt Oliwa
 
- 73 -